Citation Nr: 0704093	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  00-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1970.  
He died in June 1999.  The appellant is claiming Department 
of Veterans Affairs (VA) benefits as the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating determination of a 
regional office (RO) of the VA.  The appellant testified at 
local RO hearings in June 2001 and September 2003.
The Board previously remanded this case in August 2005.  

In its August 2005 remand, the Board also remanded the issue 
of entitlement to compensation for the cause of the veteran's 
death under 38 U.S.C.A. § 1151.  The RO subsequently granted 
this issue in a March 2006 rating decision.  Thus, this issue 
is no longer in appellant status. 


FINDING OF FACT

In a December 2006 statement to the Board, the appellant 
indicated that she no longer wished to pursue an appeal on 
the issue of entitlement to service connection for the cause 
of the veteran's death.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, as it relates to entitlement to service connection 
for the cause of the veteran's death, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, in a written statement 
submitted to the Board in December 2006, withdrew her appeal 
as to the issue of entitlement to service connection for the 
cause of the veteran's death.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration of that issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal of that issue and it 
is dismissed without prejudice.  The Board observes that it 
would appear that the grant of Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1151 would in 
any event render moot the issue of entitlement to DIC via a 
cause of death. 




ORDER


The appeal as to the issue of entitlement to service 
connection for the cause of the veteran's death is dismissed.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


